 

Exhibit 10.27

March 1, 2014

 

Mr. Stephen M. Bachelder

 

Dear Mr. Bachelder:

 

The purpose of this letter is to confirm your continuing employment with
Lakeland Industries, Inc. on the following terms and conditions:

 

1.THE PARTIES

 

This is an Agreement, effective as of March 1, 2014 (the “Effective Date”),
between Stephen M. Bachelder, (hereinafter referred to as “you”), and Lakeland
Industries, Inc., a Delaware corporation, with a principal place of business
located at 701 Koehler Avenue, Suite 7, Ronkonkoma, NY  11779-7410 (hereinafter
the “Company”).

 

2.TERM

 

The term of the Agreement shall be for a 3 year period from the Effective Date
through and including March 1, 2017 unless sooner terminated as provided herein
(the “Term”).

 

3.CAPACITY

 

You shall be employed in the capacity of Chief Operating Officer of Lakeland
Industries, Inc. with such responsibilities and duties as may be assigned from
time to time by the CEO as are consistent in all material respects with the
responsibilities and duties typically assigned to a Chief Operating Officer, and
as addressed in Annex B attached hereto and made a part hereof.

 

You agree to devote your full time and attention and best efforts to the
faithful and diligent performance of your duties to the Company and shall serve
and further the best interests and enhance the reputation of the Company to the
best of your ability.

 

4.COMPENSATION

 

As full compensation for your services, you shall receive the following from the
Company:

 

(a)An annual base salary of $290,000 payable bi-weekly (the “Base Salary”); and

 

(b)Participation, if and when eligible, in such pension plans, profit sharing
plans, medical and disability plans, stock appreciation rights plans, stock
option plans, ESOP or 401(k) plans as are generally maintained by the Company
for its employees from time to time when any such plans are or become effective;
and

 

(c)Such benefits as are provided from time to time by the Company to its
officers and employees; provided however that your annual vacation shall be for
a period of three weeks, with no more than two such weeks taken at any one time;
and

 

 

 

 

(d)Reimbursement for any dues and expenses incurred by you that are necessary
and proper in the conduct of the Company’s business; and

 

(e)An annual bonus as set forth in Section 5 of this Agreement (the “Annual
Bonus”).

 

5.ANNUAL BONUS

 

During the Term, in addition to Base Salary, you have the opportunity to earn an
Annual Bonus under an incentive compensation plan as determined by the
Compensation Committee of the Board of Directors of the Company (the “Board”).
In May of each year during the Term commencing in 2014, you may be awarded an
Annual Bonus of between 80% and 120% of your target bonus amount of $85,000,
subject to adjustment by the Compensation Committee from time to time (the
“Target Bonus Amount”). Such Annual Bonus shall be calculated based upon the
Company’s actual earnings per share (“EPS”) as compared to an EPS target amount
(the “FY EPS Target”), EPS threshold amount (the “FY EPS Threshold”) or EPS
maximum amount (the “FY EPS Maximum”) for such year set by the Compensation
Committee with input from you; provided, however, the Compensation Committee
shall have final decision-making authority. More particularly, (i) 80% of the
Target Bonus Amount will be awarded to you as an Annual Bonus if the Company’s
actual EPS equals or exceeds the FY EPS Threshold but is less than the FY EPS
Target, (ii) 100% of the Target Bonus Amount will be awarded to you as an Annual
Bonus if the Company’s actual EPS equals or exceeds the FY EPS Target but is
less than the FY EPS Maximum, and (iii) 120% of the Target Bonus Amount will be
awarded to you as an Annual Bonus if the Company’s actual EPS equals or exceeds
the FY EPS Maximum. Payment of the Annual Bonus, if any, due you, shall be made
in accordance with the Company’s normal payroll procedures, but no later than
June 1 following the year for which the Annual Bonus was earned. The Annual
Bonus will be calculated each May during the Term.

 

6.NON-COMPETITION/SOLICITATION/CONFIDENTIALITY

 

In consideration for the severance provisions granted herein, during your
employment with the Company and for 18 months thereafter, you shall not, either
directly or indirectly, as an agent, employee, partner, stockholder, director,
investor or otherwise, engage in any business in competition with the business
of the Company within the Company’s market area(s).  You shall also abide by the
Code of Ethics Agreement and other Corporate Governance Rules.  You shall
disclose prior to the execution of this Agreement (or later on as the case may
be) all business relationships you presently have or contemplate entering into
or enter into in the future that might affect your responsibilities or loyalties
to the Company.

 

During your employment with the Company and for 18 months thereafter, you shall
not, directly or indirectly, hire, offer to hire or otherwise solicit the
employment or services of, any employee of the Company on behalf of yourself or
any other person, firm or entity.

 

Except as may be required to perform your duties on behalf of the Company, you
agree that during your employment with the Company and for a period of 18 months
thereafter, you shall not, directly or indirectly, solicit, service, or accept
business from, on your own behalf or on behalf of any other person, firm or
entity, any customers or potential customers of the Company with whom you had
contact during your employment or about whom you acquired confidential
information during your employment.

 

Except as required in your duties to the Company, you shall not at any time for
5 years after your employment, directly or indirectly, use or disclose any
confidential or proprietary information relating to the Company or its business
or customers which is disclosed to you or known by you as a consequence of or
through your employment by the Company and which is not otherwise generally
obtainable by the public at large.

 

 

 

 

In the event that any of the provisions in this Section 6 shall ever be
adjudicated to exceed limitations permitted by applicable law, you agree that
such provisions shall be modified and enforced to the maximum extent permitted
under applicable law.

 

7.TERMINATION

 

You or the Company may terminate your employment prior to the end of the Term
upon written notice to the other party in accordance with the following
provisions:

 

(a)Voluntary Termination. You may terminate your employment voluntarily at any
time during the Term by providing the Company with 60 days prior written notice.
If you do so, except for Good Reason (as defined below), you shall be entitled
to receive from the Company your (i) accrued and unpaid Base Salary through the
date of termination (which shall be on the date that is 60 days after the date
on which you give notice of resignation to the Company), (ii) any Annual Bonus
earned for the year completed prior to the year of termination but not yet paid,
and (iii) any other employee benefits generally paid by the Company up to the
date of termination (collectively (i), (ii), and (iii), the “Accrued
Obligations”).

 

(b)Death.  This Agreement shall automatically terminate on the date of your
death without further obligation to you other than for payment by the Company to
your estate or designated beneficiaries, as designated in writing to the
Company, of (i) the Accrued Obligations through the last day of the month in
which your death occurs, and (ii) a pro-rata portion of the Annual Bonus, if
any, for the year of termination up to and including the date of death which
shall be determined in good faith by the Compensation Committee of the Board.
Your estate or beneficiaries, as applicable, shall also be entitled to all other
benefits generally paid by the Company on an employee’s death.

 

(c)Disability.  This Agreement and your employment shall terminate without any
further obligation to you if you become “totally disabled” (as defined below)
other than for payment by the Company of (i) the Accrued Obligations though the
last day of the month in which you are deemed to be totally disabled and (ii) a
pro-rata portion of the Annual Bonus, if any, for the year of termination up to
and including the date you are deemed to be totally disabled as determined in
good faith by the Compensation Committee of the Board.

 

You shall be deemed to be “totally disabled” in you are unable, for any reason,
to perform any of your duties and obligations to the Company, with or without a
reasonable accommodation, for a period of 90 consecutive days or for periods
aggregating 120 days in any period of 180 consecutive days.

 

(d)Cause.  The Company may terminate your employment at any time for “Cause” (as
defined below) and this Agreement shall terminate immediately with no further
obligations to you other than the Company shall pay you, within thirty days of
such termination, the Accrued Obligations up to the date of such termination for
Cause.

 

 

 

 

(e)Termination by the Company Without Cause or by you for Good Reason.  If,
during the Term, the Company terminates your employment without Cause or you
terminate your employment for Good Reason (as defined below), in either such
case, other than within 24 months after a Change in Control (which is covered by
Subsection (f) below), you shall be entitled to receive from the Company,
subject to your continued compliance with the restrictive covenants contained in
Section 6 hereof and your execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, (i) the Accrued
Obligations payable within 15 days after the date of termination (or, in the
case of the prior year’s Annual Bonus, at such time such bonus is payable
pursuant hereto), (ii) an additional 12 months of your then current Base Salary,
payable in equal monthly installments beginning with the first payroll date
after the date on which the release of claims becomes effective and can no
longer be revoked, and (iii) a pro rata portion of the Annual Bonus, if any, for
the year of termination up to and including the date of termination which shall
be determined in good faith by the Compensation Committee of the Board and paid
at such time as such bonus is payable pursuant hereto.

 

(f)Termination by the Company Without Cause or by you for Good Reason within 24
Months After a Change in Control. If, during the Term, the Company terminates
your employment without Cause or you terminate your employment for Good Reason,
in either such case, within 24 months after a Change in Control (as defined
below), you shall be entitled to receive from the Company, subject to your
continued compliance with the restrictive covenants contained in Section 6
hereof and your execution and non-revocation of a release of claims
substantially in the form attached hereto as Annex A, (i) the Accrued
Obligations payable within fifteen days after termination (or, in the case of
the prior year’s Annual Bonus, at such time such bonus is payable pursuant
hereto), (ii) a lump sum amount equal to 24 months of Base Salary in effect as
of the date of termination of employment or the year immediately prior to the
Change in Control, whichever is higher, and (iii) two times the Target Bonus
Amount in effect as of the date of termination of employment or the year
immediately prior to the Change in Control, whichever is higher. The severance
payments under sub-paragraphs (ii) and (iii) hereof shall be paid with the first
payroll date after the date on which the release of claims becomes effective and
can no longer be revoked.

 

(g)Notwithstanding the foregoing, if your severance payments payable hereunder
constitute nonqualified deferred compensation subject to 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the period in which you must
execute the release begins in one calendar year and ends in another, the
severance payments will be made in the later calendar year.

 

(h)For purposes of this Agreement:

 

(i)          “Cause” shall mean termination based upon: (A) your failure to
substantially perform your material duties and responsibilities with the
Company, after a written demand for such performance is delivered to you by the
Company, which identifies the manner in which you have not performed your duties
or responsibilities, (ii) your commission of an act of fraud, theft,
misappropriation, dishonesty or embezzlement, (iii) your conviction for a felony
or pleading nolo contendere to a felony, (iv) your willful and continuing
failure or refusal to carry out, or comply with, in any material respect any
reasonable directive of the President or the Board consistent with the terms of
this Agreement, or (v) your material breach of any provision of this Agreement.

 

(ii)          “Good Reason” shall mean the occurrence of any of the following
events without your prior written consent:

 

 

 

 

(A)the failure of the Company to pay your Base Salary or Annual Bonus when due
and if earned, other than an inadvertent administrative error or failure, within
10 days of receipt of notice by you,

 

(B)a reduction by the Company in your Base Salary,

 

(C)a material diminution in your authority or responsibilities from those
described herein,

 

(D)any material breach of this Agreement by the Company, or

 

(E)a failure of the Company to have any successor assume in writing the
obligations under this Agreement.

 

(ii)“Change in Control” shall mean the occurrence of any of the following events
during the Term:

 

(A)any person, or more than one person acting as a group within the meaning of
Code Section 409A and the regulations issued thereunder, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value and total voting power
of the stock of the Company; provided, however, that for purposes of this
subsection (A), the following acquisitions shall not be deemed to result in a
Change in Control: (1) any acquisition directly from the Company, (2) any
acquisition by the Company or an affiliate of the Company, or (3) any
acquisition by (x) any employee benefit plan (or related trust) intended to be
qualified under Section 401(a) of the Code or (y) any trust established in
connection with any broad-based employee benefit plan sponsored or maintained,
in each case, by the Company or any corporation controlled by the Company
(collectively (1), (2) and (3), the “Exempt Acquisitions”);

 

(B)any person, or more than one person acting as a group within the meaning of
Code Section 409A and the regulations issued thereunder, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition) ownership of stock of the Company possessing 30% or more of the
total voting power of the Company’s stock; provided, however, that none of the
Exempt Acquisitions shall constitute a Change in Control.

 

(C)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, as a member of
the Incumbent Board, any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or other actual or
threatened solicitation of proxies or consents by or on behalf of an individual,
entity or group (a “Person” within the meaning of the Exchange Act) other than
the Board; or

 

 

 

 

(D)a person, or more than one person acting as a group within the meaning of
Code Section 409A and the regulations issued thereunder (other than a subsidiary
or an affiliate of the Company), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition) assets of the Company
that have a total gross fair market value equal to or more than 50% of the total
gross fair market value of all assets of the Company immediately before such
acquisition(s).

 

Notwithstanding the foregoing, a Change in Control shall not include any event,
circumstance or transaction that results from an action of any Person, entity or
group which includes, is affiliated with or is wholly or partly controlled by
one or more executive officers of the Company and in which you participate
directly or actively (other than a renegotiation of your employment arrangements
or in your capacity as an employee of the Company or any successor entity
thereto or to the business of the Company).

 

8.NOTICES

 

Any notices required to be given under this Agreement shall, unless otherwise
agreed to by you and the Company, be in writing and delivered either personally,
by overnight courier service (such as Federal Express) or sent by certified
mail, return receipt requested and addressed as follows: if to the Company, at
its headquarters at 701 Koehler Avenue, Suite 7, Ronkonkoma, NY  11779-7410, or
if to you, at your address or to such other address as either party shall have
furnished to the other in writing in accordance herewith. Notice shall be
effective when actually received by the addressee.

 

9.ASSIGNMENT AND SUCCESSORS

 

The rights and obligations of the Company under this Agreement shall inure to
the benefit of and shall be binding upon the successors and assigns of the
Company.  This Agreement may not be assigned by the Company unless the assignee
or successor (as the case may be) expressly assumes the Company’s obligations
hereunder in writing.  In the event of a successor to the Company or the
assignment of the Agreement, the term “Company” as used herein shall include any
such successor or assignee.

 

10.AMENDMENT, WAIVER OR MODIFICATION

 

No amendment, waiver or modification in whole or in part of this Agreement or
any term or condition hereof shall be effective against any party unless in
writing and duly signed by the party sought to be bound.  Any waiver of any
breach of any provision hereof or right or power by any party on one occasion
shall not be construed as a waiver of or a bar to the exercise of such right or
power on any other occasion or as a waiver of any subsequent breach.

 

11.SEPARABILITY

 

Any provision of this Agreement which is unenforceable or invalid in any respect
in any jurisdiction shall be ineffective in such jurisdiction to the extent that
it is unenforceable or invalid without effecting the remaining provisions
hereof, which shall continue in full force and effect.  The unenforceability or
invalidity of any provision of the Agreement in one jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

 

 

 

12.GOVERNING LAW AND ARBITRATION

 

This Agreement shall be interpreted and construed in accordance with the laws of
the State of New York without regard to its choice of law principles.  Any
dispute, controversy or claim of any kind arising under, in connection with, or
relating to this Agreement or your employment with the Company shall be resolved
exclusively by binding arbitration.  Such arbitration shall be conducted in New
York City in accordance with the rules of the American Arbitration Association
(“AAA”) then in effect.  The costs of the arbitration (fees to the AAA and for
the arbitrator(s)) shall be shared equally by the parties, subject to
apportionment or shifting in the arbitration award.  In addition, the prevailing
party in arbitration shall be entitled to reimbursement by the other party for
its reasonable attorney’s fees incurred.  Judgment may be entered on the
arbitration award in any court of competent jurisdiction.

 

13.SECTION 409A

 

It is the intent of the parties to this Agreement that all compensation and
benefits payable or provided to you under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code. To the extent such
potential payments or benefits could become subject to Section 409A of the Code,
the parties shall cooperate to amend this Agreement with the goal of giving you
the economic benefits described herein in a manner that does not result in such
tax being imposed.

 

14.HEADINGS

 

The headings contained in this Agreement are for convenience only and shall not
effect, restrict or modify the interpretation of this Agreement.

 

This Agreement may be signed by facsimile or electronically, and may be signed
in one or more counterparts.

 

[Signature Page Follows]

 

 

 

 

  LAKELAND INDUSTRIES, INC.       AGREED AND ACCEPTED By: /s/ Thomas McAteer    
Thomas McAteer     Chairman of the Compensation     Committee of the Board /s/
Stephen M. Bachelder       Stephen M. Bachelder     Chief Operating Officer    

 

  By: /s/ Duane Albro     Duane Albro     Director-Compensation Committee Member

 

  By: /s/ A. John Kreft     A. John Kreft     Director-Compensation Committee
Member

 

 

 

 

ANNEX A

 

General Release

 

IN CONSIDERATION OF good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the terms and conditions contained
in the Employment Agreement, effective as of March 1, 2014 (the “Agreement”), by
and between Stephen Bachelder (the “Executive”) and Lakeland Industries, Inc.
(the “Company”), the Executive on behalf of himself and his heirs, executors,
administrators, and assigns, releases and discharges the Company and its past
present and future subsidiaries, divisions, affiliates and parents, and their
respective current and former officers, directors, employees, agents, and/or
owners, and their respective successors, and assigns and any other person or
entity claimed to be jointly or severally liable with the Company or any of the
aforementioned persons or entities (the “Released Parties”) from any and all
manner of actions and causes of action, suits, debts, dues, accounts, bonds,
covenants, contracts, agreements, judgments, charges, claims, and demands
whatsoever (“Losses”) which the Executive and his heirs, executors,
administrators, and assigns have, had, or may hereafter have, against the
Released Parties or any of them arising out of or by reason of any cause,
matter, or thing whatsoever from the beginning of the world to the date hereof,
relating to the Executive’s employment by the Company and the cessation thereof,
and any and all matters arising under any federal, state, or local statute,
rule, or regulation, or principle of contract law or common law relating to the
Executive’s employment by the Company and the cessation thereof, including but
not limited to, the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
§§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. §§ 2000 et seq., the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”), the Americans with Disabilities
Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., the New York State and New York City Human Rights Laws, the New York
Labor Laws, and any other equivalent or similar federal, Oregon state, or local
statute; provided, however, that the Executive does not release or discharge the
Released Parties from (i) any rights to any payments, benefits or reimbursements
due to the Executive under the Agreement; or (ii) any rights to any vested
benefits due to the Executive under any employee benefit plans sponsored or
maintained by the Company.  It is understood that nothing in this general
release is to be construed as an admission on behalf of the Released Parties of
any wrongdoing with respect to the Executive, any such wrongdoing being
expressly denied.

 

The Executive represents and warrants that he fully understands the terms of
this General Release, that he has been encouraged to seek, and has sought, the
benefit of advice of legal counsel, and that he knowingly and voluntarily, of
his own free will, without any duress, being fully informed, and after due
deliberation, accepts its terms and signs below as his own free act. Except as
otherwise provided herein, the Executive understands that as a result of
executing this General Release, he will not have the right to assert that the
Company or any other of the Released Parties unlawfully terminated his
employment or violated any of his rights in connection with his employment or
otherwise.

 

 

 

 

The Executive further represents and warrants that he has not filed, and will
not initiate, or cause to be initiated on his behalf any complaint, charge,
claim, or proceeding against any of the Released Parties before any federal,
state, or local agency, court, or other body relating to any claims barred or
released in this General Release thereof, and will not voluntarily participate
in such a proceeding.  However, nothing in this General Release shall preclude
or prevent the Executive from filing a claim, which challenges the validity of
this General Release solely with respect to the Executive’s waiver of any Losses
arising under the ADEA. The Executive shall not accept any relief obtained on
his behalf by any government agency, private party, class, or otherwise with
respect to any claims covered by this General Release.

 

The Executive may take twenty-one (21) days to consider whether to execute this
General Release.  Upon the Executive’s execution of this general release, the
Executive will have seven (7) days after such execution in which he may revoke
such execution. In the event of revocation, the Executive must present written
notice of such revocation to the office of the Company.  If seven (7) days pass
without receipt of such notice of revocation, this General Release shall become
binding and effective on the eighth (8th) day after the execution hereof (the
“Effective Date”).

 

INTENDING TO BE LEGALLY BOUND, I hereby set my hand below:

 

  /s/ Stephen M. Bachelder   Stephen M. Bachelder           Dated: 3/1/14

 

 

 

